Title: New Hampshire Memorial, [27 February] 1795
From: Madison, James
To: 


[27 February 1795]

   
   On 25 February the House received “A memorial and remonstrance of the Legislature of the State of New Hampshire … praying the interference and support of Congress, in favor of the judicial power of the State Court, against an encroachment of the Judiciary of the United States, in reversing a decree of the Supreme Judicial Court of the State of New Hampshire, which was rendered in a case decided before the adoption of the present Constitution.” The House appointed JM chairman of a select committee to consider the memorial (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 1252). The case in question was Penhallow v. Doane’s Administrators (3 DallasA. J. Dallas, Reports of Cases Ruled and
          Adjudged in the Several Courts of the United States, and of Pennsylvania … (4 vols.;
        Philadelphia, 1790–1807). 54); the New Hampshire memorial is printed in ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Miscellaneous, 1:124. On 27 February JM submitted the following written report.



That, the subject of the said memorial being of a nature wholly judicial, and having undergone a course of judicial investigation, and of final decision by the Supreme-Court of the United States, the Committee have conceived themselves precluded from all enquiry into the particular merits of the case: nor can perceive any ground, on which legislative interference could be proper.
